The Florida Bar having filed on July 1, 1975, Petition for Suspension showing that James J. Taylor, Jr., a/k/a James Johnson Taylor has been convicted of a felony in a federal court and having accompanied said notice by proper proof of service and the above-named attorney having failed to file a petition with the Court requesting modification or termination of the suspension, James J. Taylor, Jr., a/k/a James Johnson Taylor, is hereby suspended from The Florida Bar pursuant to Article XI, Rule 11.07, of the Integration Rule of The Florida Bar as of September 11, 1975.
ADKINS, C. J., and ROBERTS, BOYD, OVERTON and ENGLAND, JJ., concur.